          Case 1:20-cv-00174-CCB Document 14 Filed 06/29/20 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                DISTRICT OF MARYLAND

              CHAMBERS OF                                                                  U.S. COURTHOUSE
           CATHERINE C. BLAKE                                                         101 WEST LOMBARD STREET
      UNITED STATES DISTRICT JUDGE                                                   BALTIMORE, MARYLAND 21201
                                                                                              (410) 962-3220
                                                                                            Fax (410) 962-6836


                                               June 29, 2020



MEMORANDUM TO COUNSEL

       Re:      GP Global APAC Pte. Ltd. et al v. Dry Bulk Singapore Pte Ltd.
                Civil Action No. CCB-20-174

Dear counsel:

        Thank you for the status report filed on June 10, 2020. (ECF 13). The motions for order
for issuance of process of maritime attachment and garnishment (ECF 4) and for service of
process of maritime attachment and garnishment (ECF 5) are denied as moot.

        Despite the informal nature of this ruling, it shall constitute an Order of the Court, and the
Clerk is directed to docket it accordingly.



                                               Sincerely yours,

                                                      /S/

                                               Catherine C. Blake
                                               United States District Judge
